Orders granting defendants’ motions for judgment dismissing the complaint under rule 106 of the Rules of Civil Practice on the ground that it is legally insufficient, and the judgment entered thereon, unanimously reversed, with costs, and the motions denied, on the authority of Williams v. City of New York (118 App. Div. 756; affd., 192 N. Y. 541); Clarke Co. v. Board of Education (156 App. Div. 842; affd., 215 N. Y. 646); People ex rel. Carlin Construction Co. v. Prendergast (220 id. 725). Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.